Citation Nr: 1453358	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to April 1960.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The Veteran's current foot disabilities are not shown to be related to his military service, or to any incident therein.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot disabilities have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  

The RO's April 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The April 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue being adjudicated.

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records and all identified post service treatment records identified by him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records are completely silent as to any treatment or complaints of a right or left foot disability.  His March 1960 separation examination listed his feet as normal, and the Veteran denied having any history of foot trouble on medical history report completed at that time.  Post service evidence does not show any complaints or treatment for a foot disability until September 2006, over 46 years after the Veteran's separation from military.  Finally, for reasons discussed more completely below, the Board finds the Veteran's contentions herein to be lacking in probative value.  Under these circumstances, the evidence does not suggest a link between any current any current foot disability and the Veteran's military service.  Accordingly, an examination is not required to adjudicate this issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is seeking service connection for bilateral foot disabilities.  He attributes these conditions to his having been provided ill-fitting boots and shoes during his military service.  He further contends that when he complained about his having foot problems during service, he got into trouble, so he stopped complaining.

The Veteran's service treatment records are completely silent as to any complaints of or treatment for a foot disability.  His March 1960 separation examination listed his feet as being normal.  On a medical history report, completed at that time, the Veteran denied having any history of foot trouble.

Post service treatment records reflect treatment for foot disabilities beginning in September 2006.  Specifically, a September 2006 VA treatment report noted the Veteran's complaints of a large callus on his right foot causing pain with ambulation.  The Veteran also reported that this condition began a month earlier.  The report also noted his history of an old calcanceal fracture, which was verified by an x-ray examination at that time.  The report concluded with diagnoses of onychomycosis, painful callus on right foot, and remote calcaneal fracture.  

A March 2008 VA treatment report noted the Veteran's complaints of thick toenails causing pain with ambulation and a painful callus on the bottom of his right foot.  At that time, the Veteran reported that during his military service he was given boots that were too small because they did not have his shoe size. The report concluded with diagnoses of onychomycosis; painful callus on right foot, and remote calcaneal fracture.  

In April 2008, the Veteran filed his present claim seeking service connection for bilateral foot disabilities.  Based upon a longitudinal review of the record, the Board concludes that the claim of service connection for bilateral foot disabilities must be denied.  The Veteran's service treatment records are completely silent as to any complaints of or treatment for a foot disability.  Moreover, his March 1960 separation examination found his feet were normal.

The earliest post service reference to or diagnosis of any foot disability is dated in September 2006, over 46 years after the Veteran's discharge from the service. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (finding the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  

The Board also finds the Veteran's allegations in support of his claim to be lacking in credibility, and hence lacking in probative value.  While he now attributes his current foot disabilities to his having been given ill-fitting boots and shoes during service, he specifically denied any history of foot trouble on a March 1960 medical history report completed pursuant to his service separation examination.  A further review of this report reveals that he did list a positive history for another unrelated condition, indicating that some thought was provided in its completion.  Finally, his March 1960 separation examination found his feet were normal upon physical examination.  

Moreover, while the Veteran claims that he did not seek treatment for his feet during service due to the negative consequences of doing so, his service treatment record do show that he sought treatment for other unrelated conditions.  There is also no explanation as to the lack of any post service treatment until more than 46 years after his separation from the service.  At the time of that treatment, in September 2006, the Veteran referred to a history of an old calcaneal fracture of the right foot.  He did not, however, attribute this condition to his military service at that time; and has not alleged or identified any earlier treatment for such.  Finally, the September 2006 treatment report noted his complaints of a painful right foot callus that "started a month ago."  

As the preponderance of the evidence is against the claim of entitlement to service connection for bilateral foot disabilities, the benefit of the doubt doctrine is not for application.  Accordingly, service connection for bilateral foot disabilities is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral foot disabilities is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


